Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11, & 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guivernau et al (PGPub 2014/0078510) (Guivernau).
Regarding Claim 1, Guivernau discloses and shows in figs. 1 & 9, an OCT with a chip for space-division multiplexing, comprising: 
a substrate (inherent, Paragraph 27 describes the components integrated onto a PLC); 
10) enters the multiplexing unit (901), fig. 9) configured to receive an incident singular sampling beam from an external light source (102, fig. 1);
a plurality of optical output ports (8, fig. 9) configured to transmit a plurality of sampling beams from the chip to a sample to capture scanned images of the sample (110, fig. 1); and 
a multiple branched waveguide structure optically coupling the input port to each of the output ports, the waveguide structure comprising a plurality of interconnected waveguide channels formed in the substrate (see fig. 9); 
the waveguide channels configured to define a plurality of photonic splitters which divide the incident singular sampling beam received at the input port into the plurality of sampling beams at the output ports (see fig. 9);
wherein portions of the waveguide channels between the photonic splitters and output ports have different predetermined lengths to create an optical time delay between each of the plurality of sampling beams (Paragraph 55).
Regarding Claim 2, Guivernau discloses the aforementioned. Further, Guivernau discloses wherein the photonic splitters are arranged in multiple cascading rows on the substrate (see fig. 9), the singular sampling beam being successively divided in each row by the photonic splitters to create an increasingly greater number of sampling beams in each row between the inlet port and the output ports.
Regarding Claim 4, Guivernau discloses the aforementioned. Further, Guivernau discloses wherein the output ports emit the sampling beams from the photonic chip directly into air to the sample (see fig. 1).
Claim 5, Guivernau discloses the aforementioned. Further, Guivernau discloses wherein the output ports are arranged to receive a plurality of reflected light signals returned from the sample, the photonic splitters being configured to combine the plurality of reflected light signals into a singular reflected light signal which is emitted from the input port of the photonic chip (Paragraph 31). In the case where the scattered radiation would be collected back into the transmitting waveguide this would be the case. 
Regarding Claim 6, Guivernau discloses the aforementioned. Further, Guivernau discloses wherein the plurality of output ports are clustered together on one side of the substrate (See fig. 1) and evenly spaced apart at a predetermined pitch spacing (see fig. 9).
Regarding Claim 11, Guivernau discloses the aforementioned. Further, Guivernau discloses the aforementioned structure of a waveguide on a substrate. The applicant’s limitation, “wherein the waveguide channels are etched into the substrate,” pertains to a method of manufacture of the structure which is not further limiting to the scope of the structure and thus this claims scope is met by the previous rejection.
Regarding Claim 13, Guivernau discloses and shows in figs. 1 & 9, an OCT with a chip for space-division multiplexing and method for use thereof, comprising: 
 providing a photonic chip (901, fig. 9) comprising an optical input port, a plurality of optical output ports (8), and a multiple branched waveguide structure optically coupling the input port to each of the output ports (see fig. 9), the waveguide structure comprising a plurality of interconnected waveguide channels formed in the chip; 
10)); 
dividing the sample beam into a plurality of sampling beams using a plurality of in-chip photonic splitters defined by the waveguide channels in the splitter region (see fig. 9); 
creating a time delay between the plurality of sampling beams by varying a length of each waveguide channel after dividing the sampling beam (Paragraph 55); and 
emitting the plurality of sampling beams simultaneously in parallel through the output ports towards a sample to be scanned (Paragraph 55).
Regarding Claim 14, Guivernau discloses the aforementioned. Further, Guivernau discloses receiving a plurality of reflected light signals returned from the sample at the output ports (Paragraph 31); 
transmitting the reflected light signals through the time delay region to the splitter region of the photonic chip (inherent); 
combining the reflected light signals (inherent) into a singular reflected light signal; and
emitting the singular reflected light signal (inherent) from the input port of the photonic chip;
by receving the light back through the output ports the other three steps listed are inherent since the light will travel back through the waveguides as shown. 
Claim 15, Guivernau discloses the aforementioned. Further, Guivernau discloses creating an interference signal by combining the reflect light signal with a reference light signal (@104); 
producing digital images of the sample using a digitizer based on the interference signal (paragraph 38).
Regarding Claim 16, Guivernau discloses the aforementioned. Further, Guivernau discloses wherein the plurality of sampling beams are transmitted through waveguide channels in the time delay region of different lengths to create the time delay between the plurality of sampling beams  (Paragraph 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guivernau.
Regarding Claim 7, Guivernau discloses the aforementioned but fails to explicitly disclose wherein a difference in length between each adjacent waveguide channel in the photonic chip is the same;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau with wherein a difference in length between each adjacent waveguide channel in the photonic chip is the same because having delays that are all evenly spaced would provide a contiguous depth scan through the sample over the different channels and thus provide a more accurate image of the sample as a whole. 
Regarding Claim 8, Guivernau discloses the aforementioned but fails to explicitly disclose an optical fiber coupled to the input port of the photonic chip;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau with an optical fiber coupled to the input port of the photonic chip because using optical fibers to move light from a source to another optic is well known and used when positioning of optics needs to be flexible and it prevents stray light from entering the system. 

Claim 9, Guivernau discloses the aforementioned but fails to explicitly disclose wherein the substrate is selected from the group consisting of silicon, silicon on insulator, Indium Phosphide, Lithium Niobate, Silicon Nitride and Gallium Arsenide;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau with wherein the substrate is selected from the group consisting of silicon, silicon on insulator, Indium Phosphide, Lithium Niobate, Silicon Nitride and Gallium Arsenide because these are well known compounds for use as an optical chip substrate and would be chosen based upon availability and cost. 
Regarding Claim 10, Guivernau discloses the aforementioned but fails to explicitly disclose wherein the sampling beams in the time delay region travel in a path generally perpendicular to a path of the sampling beams in the splitter region;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau with wherein the sampling beams in the time delay region travel in a path generally perpendicular to a path of the sampling beams in the splitter region because this is merely an adjustment of shape of the waveguide which is trivial to one of ordinary skill in the art and would be done for such reasons as use in a side emitting endoscope. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guivernau in view of Swanson (PGPub 2016/0357007) (Swanson).
Claim 12, Guivernau discloses and shows in figs. 1 & 9, an OCT with a chip for space-division multiplexing, comprising:  
A light source (102) producing light;
a first optical coupler (104) configured to split the light into reference light and sampling light, the sampling light directed to the input port of the photonic chip (116); 
a scanner configured to receive and simultaneously scan the plurality of sampling beams onto a surface of the sample in parallel, the output ports of the photonic chip receiving a plurality of reflected light signals returned from the sample (see fig. 9); and 
the optical coupler (104) optically coupled to photonic chip and configured to combine the reflected light signal with the reference light to generate an interference signal;
 wherein the interference signal includes data representing digitized images of the sample (this is an OCT so this is met);
Guivernau fails to disclose a long-coherence light source producing light;  and a second optical coupler optically coupled to photonic chip and configured to combine the reflected light signal with the reference light to generate an interference signal;
However, Swanson discloses using a VCSEL (applicant’s long coherence length source) in an SS-OCT configuration; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau with a long-coherence light source producing light because SS-OCT is functionally equivalent to the OCT disclose in Guivernau and the VCSEL offers such advantages as being easily integrated onto a chip;

However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Guivernau as modified by Swanson with a second optical coupler optically coupled to photonic chip and configured to combine the reflected light signal with the reference light to generate an interference signal because using a second coupler merely changes the interferometer from a Michelson configuration to a Mach-Zehnder configuration which is functionally equivalent and allows a bit more flexibility in the placement of the detector for packaging considerations. 
Allowable Subject Matter
Claims 17-23 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 3 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a difference in the predetermined lengths between the waveguide channels is selected to produce an optical delay shorter than a coherence length of the light source between the plurality of sampling beams so that 
As to Claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious the waveguide channels in the interferometer region configured to define a plurality of photonic interferometers, the photonic interferometers optically coupled to the waveguide channels in the time delay region and the reference light; wherein the photonic interferometers are arranged to receive a plurality of reflected light signals returned from the sample, the photonic interferometers being configured and operable to combine the reflected light signals with the reference light to produce a plurality of interference signals which are emitted from interference signal output ports of the photonic chip, in combination with the rest of the limitations of the claim. 
Claims 18-22 are allowable based on their dependency.
As to Claim 23 the prior art of record, taken alone or in combination, fails to disclose or render obvious transmitting the reflected light signals to a plurality of interferometers defined by the waveguide channels in an interferometer region of the photonic chip; combining the reflected light signals with a reference light signal using the plurality of interferometers to generate a plurality of interference signals, in combination with the rest of the limitations of the claim. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
February 12, 2021




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886